People v Hargis (2017 NY Slip Op 05364)





People v Hargis


2017 NY Slip Op 05364


Decided on June 30, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 30, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


897 KA 15-01190

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vNICOLE E. HARGIS, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


LINDA M. CAMPBELL, SYRACUSE, FOR DEFENDANT-APPELLANT. 
KRISTYNA S. MILLS, DISTRICT ATTORNEY, WATERTOWN (HARMONY A. HEALY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Jefferson County Court (Kim H. Martusewicz, J.), rendered February 2, 2015. The judgment convicted defendant, upon a jury verdict, of rape in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously reversed on the law and a new trial is granted on count one of the indictment.
Same memorandum as in People v Hargis ([appeal No. 1] ___ AD3d ___ [June 30, 2017]).
Entered: June 30, 2017
Frances E. Cafarell
Clerk of the Court